Case 0:20-cv-62359-WPD Document 27 Entered on FLSD Docket 12/04/2020 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                       CASE NO. 20-62359-CIV-DIMITOULEAS

  JOHN CATURANO,

         Plaintiff,
  v.

  ARMCHEM INTERNATIONAL CORP.,

         Defendant.
                                               /

                            MOTION TO WITHDRAW AS COUNSEL

         NOW COMES, Jonathan H. Dunlap and Stephen B. Williamson of the law firm of Van

  Winkle, Buck, Wall, Starnes and Davis, PA and, pursuant to LR 11.1(d)(3), respectfully moves

  this Court for an Order allowing them to withdraw as counsel for Defendant ARMCHEM

  INTERNATIONAL CORPORATION as follows:

         1.      This matter was transferred to the United States District Court for the Southern

  District of Florida on or about October 14, 2020.

         2.      Jonathan H. Dunlap and Stephen B. Williamson are not licensed to practice in the

  Southern District of Florida and are not members of the Southern District of Florida Bar.

         3.      Attorney Oscar E. Soto of The Soto Law Group made his appearance on behalf of

  the Defendant on November 19, 2020 [Doc. 25]. The Soto Law Group’s address is: 2400 E.

  Commercial Blvd., Suite 400, Fort Lauderdale, Florida 33308.

         4.      ARMCHEM INTERNATIONAL CORPORATION has been advised of the relief

  requested herein and consents to it.

         5.      Counsel of record for the Plaintiff has been advised of the relief requested herein

  and does not objection to it.
Case 0:20-cv-62359-WPD Document 27 Entered on FLSD Docket 12/04/2020 Page 2 of 2




          WHEREFORE, the undersigned hereby requests that the instant Motion be granted,

  allowing Mr. Dunlap and Mr. Williamson to withdrawal as counsel for Defendant ARMCHEM

  INTERNATIONAL CORPORATION, and that they be relieved of any further obligation with

  respect to this matter.

          This the 4th day of December, 2020.



                                                 VAN WINKLE, BUCK, WALL, STARNES
                                                 AND DAVIS, P.A.
                                                 /s/Stephen B. Williamson
                                                 STEPHEN B. WILLIAMSON
                                                 N.C. Bar #20203
                                                 swilliamson@vwlawfirm.com
                                                 /s/ Jonathan H. Dunlap___________
                                                 JONATHAN H. DUNLAP
                                                 N.C. Bar #43584
                                                 jdunlap@vwlawfirm.com
                                                 Attorneys for Defendant-Counterclaim Plaintiff
                                                 Armchem
                                                 Post Office Box 7376
                                                 Asheville, N.C. 28802
                                                 (828) 258-2991



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 4th day of December, 2020, the foregoing document

  was filed with the Clerk of Court using the Court’s CM/ECF system, which will generate

  notification to all counsel of record, or pro se parties as may be identified below, thereby notifying

  all parties of record.


                                                    By: s/Oscar Soto, Esq.
                                                        Oscar E. Soto, Esq.
                                                        Florida Bar No. 766038



                                                    2
